Title: To George Washington from Lydia Watkins, 5 May 1789
From: Watkins, Lydia
To: Washington, George



Sir
New York May 5th 1789. Broad Way No. 10

permit me among the multitude who rejoice at your appointment, to Congratulate you as president of the United States of

America, and to assure your Excellency that I enjoy an heartfelt Satisfaction at any event tending to promote your happiness or exaltation. May I hope you have some recollection of one who had the honor of being known to you some years back at Paramus New Jersey? I have indeed no claim to your particular attention—but presume on your distinguished humanity, and benevolence to distress. The late American war has in its consequences proved ruinous to My family, darkened My prospects of providing for my fatherless Children, and Marked Me the Child of Misfortune. My Second Son Charles aged twenty one years, a youth of Spirit, Sobriety and honesty, writes a legible hand, and good accountant qualified for a Clerk in an office—or in the Military line being acquainted with Tacticks. I am destitute of the requisite to push him forward in life, and humbly request that in the arraignment of appointments your Excellency would cast a thought on him, which would relieve my anxious breast, and confer a lasting obligation on a Lad of good morals and Character who looks up to you. I should be at a loss how to Apologize for my addresssing you on this Occasion—were I not convinced of your great Sensibility and inclination to do good. for this purpose may your valuable life be long preserved, and the choistest Gifts of heaven be your reward, prays your Excellencys petitioner and Most Obedient respectful Humble Servant

Lydia Watkins

